UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4919


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD CALLOWAY, a/k/a Terry Jacob Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cr-00257-RWT-1)


Submitted:   July 26, 2013                 Decided:   August 20, 2013


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, LAW OFFICE OF ELITA C. AMATO, Arlington,
Virginia, for Appellant.     David Ira Salem, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Reginald      Calloway        pled     guilty     pursuant     to    a     plea

agreement to one count of carjacking, in violation of 18 U.S.C.

§ 2119 (2006), and one count of possession and brandishing a

firearm in furtherance of a crime of violence, in violation of

18 U.S.C. § 924 (2006).              Calloway’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious arguments for appeal but raising

for the court’s consideration whether Calloway’s sentence was

unconstitutional      because        of    the     court’s     consideration       of    the

facts, how it applied the Guidelines or how it applied the 18

U.S.C. § 3553 (2006) sentencing factors.                       Calloway was notified

of the opportunity to file a pro se supplemental brief, but did

not do so.    The Government did not file a brief.                     We affirm.

             We   review       Calloway’s         sentence      for    reasonableness,

applying a “deferential abuse-of-discretion standard.”                            Gall v.

United States, 552 U.S. 38, 51 (2007).                        We begin by reviewing

the    sentence     for      significant           procedural      error,        including

improper     calculation        of    the        Guidelines      range,     failure      to

consider     sentencing        factors           under   18     U.S.C.      §     3553(a),

sentencing    based     on     clearly      erroneous         facts,   or   failure       to

adequately explain the sentence imposed.                       Id. at 51.         Once we

have   determined       that    the       sentence       is    free    of   significant

procedural        error,       we         must      consider       the      substantive

                                             2
reasonableness        of    the    sentence,         “tak[ing]       into   account     the

totality of the circumstances.”                    Gall, 552 U.S. at 51.           If the

sentence is within the appropriate Guidelines range, we apply a

presumption on appeal that the sentence is reasonable.                             United

States v. Mendoza–Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

Such    a     presumption         is    rebutted       only    when     the   defendant

demonstrates “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                    United States v. Montes–Pineda,

445    F.3d    375,   379   (4th       Cir.    2006)   (internal       quotation      marks

omitted).

               Based on our review of the record, we conclude that

there was no procedural or substantive error in the imposition

of Calloway’s sentence.                Further, the district court adequately

explained the basis for the within-Guidelines sentence based on

the goals of 18 U.S.C. § 3553(a), and we conclude that Calloway

has not rebutted the presumption of reasonableness.

               In accordance with Anders, we have reviewed the entire

record and find no other meritorious issues for appeal.                                  We

therefore      affirm      Calloway’s         convictions      and    sentence.        This

court requires counsel to inform Calloway, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Calloway requests that a petition be filed

but counsel believes such a petition would be frivolous, counsel

may     move     in     this      court        for     leave     to     withdraw       from

                                               3
representation.      Counsel’s motion must state that a copy thereof

was served on Calloway.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     4